Citation Nr: 0810151	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  06-14 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) with depression.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
July 1970.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from an August 2007 rating decision by 
the Nashville, Tennessee Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that increased the 
veteran's service-connected PTSD with depression evaluation 
from 50 percent to 70 percent, effective from February 8, 
2007.  


FINDING OF FACT

In February 2008, prior to the promulgation of a decision in 
the appeal, the Board received written notification from the 
veteran that he wanted to withdraw his increased rating 
claim.


CONCLUSION OF LAW

The criteria for withdrawal by the veteran of his substantive 
appeal on the issue of entitlement to an increased evaluation 
for PTSD, currently evaluated as 70 percent disabling have 
been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Generally the Board's jurisdiction is predicated upon an 
appeal having been filed on an issue or issues in 
controversy.  38 U.S.C.A. §§ 7104, 7105 (2002); 38 C.F.R. §§ 
19.7, 20.101 (2007).  An appeal consists of a timely filed 
notice of disagreement ("NOD") in writing, and, after a 
Statement of the Case ("SOC") has been furnished, a timely 
filed substantive appeal.  38 U.S.C.A. § 7105 (2002); 38 
C.F.R. § 21.200 (2007).  Under 38 U.S.C.A. § 7105, the Board 
may dismiss any appeal that fails to allege specific error of 
fact or law in the determination being appealed.  A 
substantive appeal also may be withdrawn in writing at any 
time before the Board promulgates a decision.  See 38 C.F.R. 
§§ 20.202, 20.204 (2007).  Withdrawal may be made by the 
appellant or by his authorized representative.  See 38 C.F.R. 
§ 20.204 (2007).

By letter to the Board received in February 2008, the veteran 
withdrew his appeal and, hence, there remains no allegation 
of error of fact or law as to this issue for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal of the issue of entitlement 
to an increased evaluation of PTSD, currently evaluated as 70 
percent disabling.  The case is therefore dismissed.


ORDER

The appeal is dismissed.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


